DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed October 23, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Tajima references cited therein are the wrong number and duplicates.  Please resubmit with correct reference no. for the single Tajima reference.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “analytic instrument” and the “means for exchanging the needle or tube” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "84" and "88" have both been used to designate “needle”, see page 17 of applicant’s specification filed Dec. 23, 2019.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “means for exchanging” in claim 1, “means for detection”, “optical means” and “means for controlling” in claim 2, and “image processing means”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the claim limitation “means for exchanging” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner cannot determine what in the specification as filed expressly recites what structure, material, or acts perform the entire claimed means for exchanging the needle (or tube) after receiving the sample liquid and introducing the sample liquid in an analytic instrument by an unused needle or tube. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 5 recites “a filter”.  It is not clear if this is the same or a different filter than that previously recited in claim 1.  For the purposes of examination, the examiner will assume these are the same filter.  Nevertheless, clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “a filter” is provided in its inside.  This is already recited in claim 1 from which claim 5 depends.  Thus, claim 5 fails to further limit the subject matter of claim 1 upon which it depends.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-6, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramatsu et al., (US 2008/0064115; hereinafter “Hiramatsu”).
As to claim 1, Hiramatsu teaches an assembly for taking up sample liquid from a vial and transferring said sample liquid to an analytic instrument, said assembly comprising: 
a suction device 2 (also a pump is implicit in the automated embodiment with an auto-sampler; see para [0065] et seq.); 
a needle or tube 6 connected to the suction device; 
a filter 7 inside said needle or tube (see Fig. 1); 
a depot with a plurality of unused needles or tubes (see Fig. 10 and para [0070] et seq.); and 
means for exchanging said needle or tube after receiving said sample liquid and introducing said sample liquid in an analytic instrument by an unused needle or tube from said depot (see para [0066] et seq.) 
As to claim 4, Hiramatsu teaches an interface (reads on injection port 11) for connecting a HPLC-column, a gas chromatographic column or any other analytic instrument 13 downline the sample taking assembly. 
As to claim 5, as best understood, Hiramatsu teaches the filter 7 is provided in its inside (see Fig. 1).
	The Office has interpreted claim 6 as a product-by-process claim, since a product-by-process claims is one in which the structural scope of the product is defined at least in part in terms of the method or process by which it is made.
	In this case, the end product is defined by the following steps: the filter is provided in the needle or tube at least partly sintered by a sinter method.  
	Applicant is reminded that the product-by-process claim is always to a product.   The reference need only to substantially meet the structure of the end product.  As set forth above, the needle 6 of Hiramatsu meets the structural requirements of the end product as set forth in the instant claims.  Regardless, Hiramatsu does, in fact, teach the filter is provided in the needle or tube at least partly sintered by a sinter method (see para [0036] et seq.)   
	Please note that an argument that the applied reference fails to meet all claimed process/limitations of making the end product does not overcome a proper 102/103 rejection because the reference need only to substantially meet all the structure of the end product, see MPEP 2113[R-1] and In re Fessmann, 489 F.2d 742, 744 180 USPQ 324, 326 (CCPA 1974).As to claim 6, wherein said filter is at least partly sintered by a sinter method. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Maroney et al., (US 2006/0077376; hereinafter “Maroney”).
As to claims 2 and 3, Hiramatsu teaches the invention substantially as claimed except the sample liquid is present in the vial with a liquid supernatant with a depth above a solid state phase and the needle provided at the sampling device is adapted to be inserted into the sample liquid with an end of the needle and the assembly further comprising optical means for the detection of the depth of the liquid supernatant and means for controlling the insertion depth of the end of the needle of the depth of the liquid supernatant.   
In the analogous art taking up sample liquid from a vial and transferring the sample to the analytic instrument, Maroney teaches a sample liquid is present in the vial 10 with a liquid supernatant (i.e., plasma 12 and/or buffy coat fraction 14 see Fig. 1) with a depth above a solid state phase and a needle 22 provided at the sampling device is adapted to be inserted into the sample liquid with an end of the needle and the assembly further comprising optical means (camera 20 and image processing means 100) for the detection of the depth of the liquid supernatant and means for controlling the insertion depth of the end of the needle of the depth of the liquid supernatant (see para [0035] et seq.)
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the system of Hiramatsu, the method and apparatus for automatically determining the boundaries between fractions in a fractionated sample and automatically controlling the needle for extracting fractions from a fractionated sample, as taught by Maroney, since Maroney recognizes the fractions are typically extracted in turn by a pipette means under manual control. The fraction containing the component of interest is retained and the other fractions may be retained or disposed of as desired. Manually controlled extraction in this manner is time consuming and expensive. It is also requires considerable skill as, to the naked eye, the boundaries between fractions can be difficult to distinguish. These problems are exacerbated if the `buffy coat` is the fraction of interest, for instance if DNA analysis of the sample is required, as the buffy coat is typically relatively thin in relation to the other fractions (see para [0003] et seq.)
Note: it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  The examiner recommends applicant change “adapted to” to --configured to-- for patentable weight.
Further note: that the recited liquid supernatant and solid phase, are not considered as part of the claimed device structure and is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Tajima (US 2013/0330251)
As to claims 7 and 8, Hiramatsu teaches the invention substantially as claimed except the tube or needle has a wall, the filter defines a range in the wall and the wall has a reduced wall thickness in the range of the filter. However, this is considered conventional in the pipette art, see for example Tajima.  Tajima teaches a tube 12 or needle has a wall and a filter 32 that defines a range in the wall and the wall has a reduced wall thickness in the range of the filter (see Fig. 1).   
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the configured of the needle and filter of Hiramatsu, with the configuration tube such that the filter defines a range in the wall and the wall has a reduced wall thickness in the range of the filter for the obvious reason of helping prevent the filter from movement during the transfer of liquid in the tube.
The Office has interpreted claim 8 as a product-by-process claim, since a product-by-process claims is one in which the structural scope of the product is defined at least in part in terms of the method or process by which it is made. Tajima teaches a tube having an opening closed by a mesh thin plate 35 (see Fig. 2(b)).
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include Tajima (US 2002/0123156) which also teaches an assembly for taking up sample liquid from a vial and transferring said sample liquid to an analytic instrument, said assembly comprising: 
a suction device (including the cylinder; see para [0095] et seq.); 
a needle or tube connected to the suction device (filter holders, see para [0091] et seq.); 
a filter F3 inside said needle or tube; 
a depot with a plurality of unused needles or tubes (see Fig. 21 and para [0162] et seq.); and 
means for exchanging said needle or tube after receiving said sample liquid and introducing said sample liquid in an analytic instrument by an unused needle or tube from said depot (filter holder removing body E1, see Fig. 14 para [0131] et seq.)  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798